[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-16350                ELEVENTH CIRCUIT
                                                            AUGUST 6, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                  D. C. Docket No. 99-00034-CR-CDL-4

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

LARRY N. GREEN,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                            (August 6, 2010)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
       Larry N. Green appeals his 14-month prison sentence, which was imposed

for violating the conditions of his supervised release. On appeal, Green argues his

sentence is unreasonable because the district court failed to adequately consider his

mental health status and failed to specify its rationale for the sentence. After

review, we affirm Green’s sentence.1

       A sentence may be procedurally unreasonable if, inter alia, the sentencing

court fails to consider the § 3553(a) sentencing factors or fails to explain the

chosen sentence adequately. Gall v. United States, 128 S. Ct. 586, 597 (2007).

The district court need not discuss or explicitly state each factor on the record, and

an acknowledgment by the court that it has considered the defendant’s arguments

and the § 3553(a) factors will suffice. United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008), cert. denied, 129 S. Ct. 2848 (2009). A sentence is

substantively unreasonable “if it does not achieve the purposes of sentencing stated

in § 3553(a).” United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)

(quotation omitted). We generally “expect a sentence within the Guidelines range

to be reasonable.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).




       1
         We review a sentence imposed upon revocation of supervised release for
reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006). We review
whether the sentence is reasonable under an abuse-of-discretion standard. Gall v. United States,
128 S. Ct. 586, 594 (2007).

                                               2
      At the revocation hearing, the district court specifically considered the

relevant § 3553(a) factors and explained its rationale for the chosen sentence. The

record belies Green’s contention that the district court did not properly consider his

mental health when fashioning his sentence, as the district court explicitly

instructed Green to participate in a mental health treatment program.

Consequently, Green’s sentence was not procedurally unreasonable.

      Green’s within-guidelines sentence is also substantively reasonable. Green

used cocaine multiple times in violation of the terms of his supervised release. In

light of these violations, the court imposed the sentence “to maintain respect for the

law and to make it clear . . . that . . . supervised release is a serious component of

any sentence.” The § 3553(a) factors supported Green’s sentence, and the district

court did not make a clear error of judgment when it weighed them.

AFFIRMED.




                                            3